Bigelow, C. J.
The plea must be adjudged good. The remedy of the plaintiffs is full, adequate and complete at law, in the form of an application to assess damages for any injury done to their property or rights by the acts of the defendants. The bill is framed on a mistaken construction of the statute under which the defendants have been acting, St. 1850, c. 273. This clearly gives the defendants a right to take the waters of Spring Pond and Brown’s Pond. The provision in § 2, giving a party *578a remedy for damages sustained by reason of “ taking the water,” is inconsistent with the construction which the plaintiffs seek to put on the language of the first section. It manifestly contemplates the taking of water by the sovereign right of eminent domain, delegated by the legislature to the defendants. If they were empowered to take only such waters as belonged to them, or as they might acquire by purchase, which is the interpretation of the first section insisted on by the plaintiffs, the provision giving a remedy to persons suffering damage by such taking would be entirely idle and superfluous. The statute is to be so interpreted, if possible, as to give effect to all its provisions. This can be done only by construing the clause in the first section, which limits the authority of the defendants to the conducting of certain waters “ which they may nc w have or may acquire the right to use,” as referring solely to those of the brook therein named, and not to the water of the ponds. This is the strict grammatical construction, and is in accordance with the cardinal rule of exposition, that relative words must be referred to the next antecedent, unless clearly contrary to ’the intent of the framers of the statute. In the case at bar, the application of the rule leads to a construction, which is not only not contrary to, but manifestly subserves the intent of the legislature. Indeed, unless the act of 1850, c. 273, does confer on the defendants power to take the waters from the ponds named by the right of eminent domain, it confers no power on the corporation which they did not possess under previous statutes. By St. 1796, c. 76, and St. 1839, c. 114, full authority had been conferred on the defendants to take water and conduct it from their own land only. The purpose of St. 1850, c. 273, was clearly to enlarge this authority, and to permit the defendants not only to take by purchase and hold land and water and conduct the latter through land of other persons, but also to take waters from the two ponds named without purchase or other right than that conferred by the legislature, on making due compensation to parties injured. Bill dismissed.